Finch, J.
This is an action by a depositor to recover from a savings bank a balance alleged to be still held on deposit. It appears from the evidence that before the bringing of this action the bank had paid $500 to a person presenting plaintiff’s bank-book and an order forged in his name. The bank charged plaintiff’s account with this sum, and claims it should not be obliged to pay it again. The order on which payment was made was a forgery, and the only question which needs to be considered here is whether the bank was protected in making the payment.
The by-laws of the bank contain the usual regulation, which plaintiff was bound by, to the effect that all payments made to a person presenting a deposit book should be deemed to be made to the depositor, whether or not the latter gave that person authority to withdraw the money. The rule of law is well settled, however, that notwithstanding such a regulation the savings bank is bound to exercise ordinary care to safeguard its depositors from payments made to persons irregularly applying therefor, even though they present the depositor’s pass-book. Appleby v. Erie County Savings Bank, 60 N. Y. 12; Kummel v. Germania Savings Bank, 127 id. 488; Kelley v. Buffalo Savings Bank, 180 d. 171. The question to be decided in this case is whether the defendant’s employees exercised ordinary care in failing to detect the fact that the order on which the $500 was paid was a forgery.
The order itself and the original signature card which plaintiff signed on opening the account are before the court, and the difference between the two *168signatures is such as to be apparent to a man experienced in comparing handwriting. While there is a certain similarity in the form of the letters, it takes no expert to recognize the great difference in the fluency with which they were written. On even a casual observation, the genuine signature discloses some skill and speed in writing, while the forgery appears like the labored product of a hand unaccustomed to the pen. Certainly the dissimilarity is sufficient to be apparent so as to put on his guard a person competent to hold the position of paying teller in a savings bank.
Moreover, plaintiff’s expert, in addition to the reason quoted in the opinion of Mr. Justice Lehman holding that the signature to the order was a forgery, gave as reasons upon which the court was fully warranted in basing its judgment the following: " Then, when you take the standard signature, however, you find that the handwriting in the standards slants to the right of vertical, whereas the disputed signature is almost vertical; it is not quite vertical; but in the standards there is a decided slant to the right of vertical, and you find it is made with a fair degree of speed and without this patching process. There are a number of pen lifts in the genuine writings and the disputed signature has those pen lifts and has seven or eight additional pen lifts that we do not find in the genuine signatures.”
At the close of the'trial, both parties having moved for a direction of a verdict, the court granted plaintiff’s motion, and the judgment entered thereon should be affirmed, with costs.